Title: From Alexander Hamilton to Thomas Lloyd Moore, 31 October 1799
From: Hamilton, Alexander
To: Moore, Thomas Lloyd


          
            Sir:
            NY. Ocr. 31st. 1799
          
          Your letter of the twenty eighth of October has been delivered to me.
          You will probably have received orders from General Washington upon your Arrival at York Town. Should these orders not meet you there you will continue your march to Harper’s ferry.
          With great consideration
          Lt Col. Moore—
        